Perkins, J.
J.Utter filed a bill in this case to set aside conveyances of real estate made by John Porter, as fraudulent. Answers and replications were filed, depositions taken, &c., and the Court below decreed for the plaintiff.
We affirm that decree.
John Chrisman, Samuel Porter, and John Porter, (John being security), in 1841, gave a note to Utter. In April, 1846, Utter obtained judgment on said note against said Chrisman and John Porter, (Samuel Porter not being found), for 690 dollars. Chrisman and Samuel Porter became insolvent. Between 1843 and the time of the rendition of said judgment in 1846, said John Porter conveyed away all his property to divers sons and sons-in-law; and we think the evidence shows that he did it to avoid the payment with it, of the debt in question.

Per Curiam.

The decree is affirmed with costs.